DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Kelly M. Sullivan on 2/24/2021.
The application has been amended as follows: 
Claims 17-20
Cancel claims 17-20 and 40

Claims 42-52
Add newly proposed claims 42-52 

ALLOWANCE
Claims 1-5, 7-9, 36-38 and 41-52 are allowed.  Non-elected claims 17-20 and 40 are cancelled.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method of fabricating a composite structure, comprising: stitching composite layers together using thermoplastic stitches to form a stitched stack of composite layers having varying fiber orientations, wherein stitching comprises extending the thermoplastic stitches diagonally through a thickness of the stitched stack; and thermally curing the stitched stack of composite layers to form a cured composite structure, wherein thermally curing the stitched stack of composite layers comprises: heating the stitched stack of composite layers and applying pressure to the stitched stack of composite layers to cause a matrix resin to become flowable; continuing to heat the stitched stack of composite layers and apply pressure to the stitched stack of composite layers to begin increasing a viscosity of the matrix resin; continuing to heat the stitched stack of composite layers after the viscosity begin to increase; and melting the stitching after the viscosity of the matrix resin begins to increase, wherein melting the stitching is performed before the stitched stack of composite layers is fully cured so that the stitching and the matrix resin flow together and mix with each other in a region and the composite layers are held together without movement while the stitches melt into the matrix resin and into the composite structure as claimed in claim 1.
 Also, none of prior art of the record discloses, teaches, and/or suggests a method of fabricating a composite structure, comprising: assembling composite layers into a stack; melting the stitching during thermal curing occurs after a viscosity of the matrix resin begins to increase and before the stitched stack of composite layers is fully cured as claimed in claim 37.
	The closest prior art of the record (ENGDAHL et al.; US 4,913,937; as previously cited) disclose a process for making a fiber form by preparing structural fabric comprised of a plurality of plies of structural fibers and sewing the fabric with at least one course of resin holding thread (meltable thread as claimed).  The sewn fiber form is then impregnated with a curable resin and cured to prepare the finished fiber reinforced composite article (abstract).
	Also, the closest prior art of the record (PORTELLI et al.; US 5,368,922; as previously cited) disclose a thermosettable resin composition having a viscosity that decrease during processing temperatures and increases as the temperature is raised to curing temperature is provided.  The composition comprises thermosettable resins and thermoplastic particles that are insoluable in the thermosettable resins at processing temperature but soluble in the thermosettable resins at curing temperatures (abstract); wherein the thermoplastic begins to dissolve at the dissolution temperature, Td, and at this temperature, the viscosity increases, due to the dissolving thermoplastic particles (column 12, lines 1-9; figure 2; curve D, point I to point II).

In other words, the reference PORTELLI disclose that the dissolution of the thermoplastic particles causes the increase in viscosity at point I and the viscosity of the thermosetting resin begins to increase at the cure temperature at point III, after the thermoplastic particles have melted. Thus, the thermoplastic particles cannot possibly melt after the viscosity of the matrix resin begins to increase as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jaeyun Lee/
Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746